Citation Nr: 1028267	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-17 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for optic atrophy of 
the left eye.

2.  Entitlement to a rating in excess of 10 percent for a seizure 
disorder, as a residual of an excision of a dermatoid cyst of the 
brain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker



INTRODUCTION

The Veteran had active military service from January 1977 to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the Veteran seeks a rating in excess of 10 percent for his 
service-connected seizure disorder that is rated under Diagnostic 
Code 8003-8910, for grand mal epilepsy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2009).  Under these rating criteria, both 
the frequency and type of seizure a veteran experiences are 
considered in determining the appropriate rating.  

In his November 2004 claim, the Veteran essentially asserted that 
the severity of his seizure disorder had worsened.  Non-VA 
medical records reflect that the Veteran had small seizures in 
approximately June and September 2004.  When evaluated by a 
neurologist in the VA outpatient clinic in January 2005, he 
reported that his last seizure (without loss of consciousness) 
was in approximately December 2004 and his last grand mal seizure 
with loss of consciousness was in 2001.  VA medical records 
include his report of seizures in March and April 2005 and in 
February 2006.  A March 14, 2006 VA outpatient record indicates 
that the Veteran was advised not to drive "under any 
circumstances" due to his seizures.  However, there is no 
indication that the Veteran was ever afforded a VA examination 
that contemplates his recent contentions regarding the current 
severity of his service-connected seizure disability.  As such, 
VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current severity of this disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
Second, an unappealed April 1980 rating decision denied 
entitlement to service connection for optic atrophy of the left 
eye.  In November 2004, the RO received the Veteran's current 
request to reopen his previously denied claim.  However, there 
appear to be relevant VA medical records that are not currently 
associated with the claims file.  Notably, a March 7, 2005 VA 
clinic record indicates that the Veteran's last eye exam was 
"last month" and, in a July 13, 2006 record, it was noted that 
his last eye examination was performed one and one half weeks 
earlier.  However, neither record is in claims file.  The Board 
notes that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
records of the Veteran's February 2005 and July 2006 eye 
examinations, and all VA treatment records dated since May 2007 
should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the eye examinations 
performed on the Veteran at the VA Knoxville 
(Tennessee) Community Based Outpatient Clinic 
(CBOC) in approximately February 2005 and 
July 2006.  Also, obtain all medical records 
regarding the Veteran's treatment at the VA 
Knoxville CBOC for the period from May 2007 
to the present.  

2.  Then, schedule the Veteran for a VA 
neurology examination to determine the 
current severity of his service-connected 
seizure disorder.  The claims file and a copy 
of this remand should be made available to 
the examiner and the examination report 
should indicate if the examiner reviewed the 
Veteran's medical records.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.

The examiner should address the number and 
frequency of any major or minor seizures.

The examiner should also provide a full 
description of the effects of the Veteran's 
service-connected seizure disability upon his 
employment and daily life, if any.  
Particular emphasis should be placed upon any 
manifest limitation of activity alleged by 
the Veteran.  In this regard, the examiner 
should identify any occupation(s) or type of 
work that would be precluded based on the 
Veteran's service-connected seizure 
disability.

A complete rationale should be provided for 
all opinions rendered.

3.  Then, the AMC should review the medical 
opinion obtained to ensure that the Board's 
remand directives ere accomplished.  Return 
the case to the examiner if all questions 
posed were not answered.

4.  Finally, readjudicate the Veteran's 
claims, in light of the evidence added to the 
record.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


